Coles v Tracey Towers Assoc., LP. (2018 NY Slip Op 01408)





Coles v Tracey Towers Assoc., LP.


2018 NY Slip Op 01408


Decided on March 1, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 1, 2018

Sweeny, J.P., Renwick, Tom, Mazzarelli, Oing, JJ.


5876 309123/08

[*1]Mark Coles, Plaintiff-Appellant, 
vTracey Towers Associates, LP., et al., Defendants-Respondents, I.B. Security Conscious, Inc., et al., Defendants.


Preston & Wilkins, Levittown (Gregory R. Preston of counsel), for appellant.
Mauro Lilling Naparty LLP, Woodbury (Seth M. Weinberg of counsel), for respondents.

Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered November 30, 2016, which granted defendants Tracey Towers Associates, L.P., Tracey Towers Housing Co., Inc., and R.Y. Management Co., Inc.'s motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Defendants established prima facie that they satisfied their duty to take adequate safety precautions by hiring codefendants I.B. Security Conscious, Inc. and IBSC Agency, Inc. to provide 24-hour security services for the premises, and by having locking doors, an intercom system, and video cameras at all the entrances to the premises (see James v Jamie Towers Hous. Co. , 99 NY2d 639, 641 [2003]). Plaintiff failed to raise an issue of fact whether defendants' alleged negligence proximately caused his injury, since he submitted no evidence that the perpetrator was an unauthorized intruder and that he gained entry to the premises through a negligently maintained entrance (see Burgos v Aqueduct Realty Corp. , 92 NY2d 544, 550-551 [1998]; Sakhai v 411 E. 57th St. Corp. , 272 AD2d 231, 232-233 [1st Dept 2000]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 1, 2018
CLERK